UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5045



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MAURICE TERRELL GENERAL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:05-cr-00125-D-ALL)


Submitted:   May 16, 2007                   Decided:   July 10, 2007


Before WILLIAMS, Chief Judge, and NIEMEYER and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Vidalia Patterson, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. George
E.B. Holding, United States Attorney, Anne M. Hayes, Christine
Witcover Dean, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Maurice T. General appeals the district court’s order

denying his motion to suppress.   Finding no error, we affirm.

          At 5:30 in the morning on September 25, 2004, Officer

James Walker of the Fayetteville North Carolina Police Department

met Officer John Fette at 116 Scott Avenue.   The one story house at

116 Scott Avenue was known to both officers as it had been the site

of numerous complaints of narcotics activity.        Officer Walker

testified that on his shift alone during the previous five or six

months the police received over a dozen phone calls complaining of

narcotics activity at the location.      Moreover, the officers were

aware of a prior narcotics arrest and a prior arrest related to a

stolen vehicle at the address.    Finally, the police had received

several calls that shots had been fired all within a one-half mile

radius of 116 Scott Avenue.

          When the officers arrived, there were three or four cars

parked in the grass area of the residence.      Walker believed that

one of the cars might be stolen or that drug activity might be

occurring.    Walker observed what appeared to be two unconscious

black males in one of the vehicles.      With Fette standing at the

passenger side door,   Walker knocked on the driver’s side window,

waking the driver.     Walker then asked General, who was in the

driver’s seat, to step out of the car.    Walker asked General if he

was “okay.”    General stated he was fine.     General then put his


                               - 2 -
right hand on his right thigh.              Walker then became concerned

General might have a weapon where he had placed his hand.            Walker

instructed General to place his hands on the car and attempted to

pat him down.        As Walker neared General’s right thigh, General

again took his right hand off the car and placed it next to his

right thigh.    Walker instructed General to place his hands back on

the car; instead, General ran down Scott Avenue.

           Walker and Fette pursued and captured General.             While

searching General, Walker discovered a loaded .38 caliber revolver

and four individually wrapped rocks of crack cocaine in his right

pocket.   Fette also found five bullets in a black cap in his left

pocket.

           In the court below, General moved to suppress the gun,

drugs and ammunition.      After the district court denied General’s

suppression motion, he pled guilty to possession with intent to

distribute cocaine base and carrying a firearm in relation to a

drug trafficking crime and possessing it in furtherance of a drug

trafficking crime, but reserved his right to challenge the denial

of his suppression motion.        This appeal followed.

           We find that Walker’s initial encounter with General was

a consensual encounter.      A consensual encounter between a police

officer   and   an   individual   requires    no   reasonable   articulable

suspicion that a crime is occurring.         Florida v. Bostick, 501 U.S.
429, 434 (1991).      Whether an encounter is consensual is determined


                                    - 3 -
by the totality of the surrounding circumstances. Id., 501 U.S. at

437.     Factors relevant to this inquiry are “the time, place, and

purpose of the encounter, the words used by the officer, the

officer’s    tone      of   voice    and       general   demeanor,    the   officer’s

statements to others present during the encounter, the threatening

presence of several officers, the potential display of a weapon by

an   officer,    and    the   physical         touching    by   the   police   of    the

citizen.”     United States v. Weaver, 282 F.3d 302, 310 (4th Cir.

2002).

            Officer Walker’s purpose in knocking on the car window

was to determine whether the two unconscious men were “okay.”

Moreover, the words Walker used in directing General out of the

car, his tone of voice, and his general demeanor, all support the

district court’s ruling.            Although two officers were present, the

mere fact that more than one officer was present does not eliminate

the consensual nature of an encounter.                    See Bostick, 501 U.S. at

437-38.     Also, there is no evidence that either of the officers

compelled General to exit his vehicle by drawing their weapons or

physically touching General.               Finally, there is no evidence that

the officers activated their blue lights or parked their cars so as

to prevent General from driving off.

            We   determine      that       a    reasonable,     innocent    person   in

General’s position would have felt free to decline the officers’

request to exit the vehicle.                   General’s initial encounter with


                                           - 4 -
Walker was a consensual one.        Walker’s request that General exit

the vehicle was simply an extension of his knock on the window, and

Walker did not seize General for Fourth Amendment purposes by

virtue of his request.

           In any event, at the time Walker asked General to step

out of the vehicle, he possessed reasonable articulable suspicion

of criminal activity.     “An officer may, consistent with the Fourth

Amendment, conduct a brief, investigatory stop when the officer has

a reasonable, articulable suspicion that criminal activity is

afoot.”      Illinois v. Wardlow, 528 U.S. 119, 123 (2000).               To

establish reasonable articulable suspicion, an officer must be able

to articulate something more than an inchoate and unparticularized

suspicion or hunch.     United States v. Sokolow, 490 U.S. 1, 7 (1989)

(quoting Terry v. Ohio, 392 U.S. at 27) (internal quotations

omitted)).

           Here, the officers were at an address for which they had

received   no   less   than   one   dozen   phone   calls   complaining   of

narcotics activity.     One of the two officers had recently arrested

an individual at the address for narcotics.            Both officers were

aware that another individual had recently been arrested at the

address because of a stolen vehicle parked in the yard area.              The

officers had received prior complaints of gun fire in the immediate

vicinity of the address.      Also, based on prior experience with the

address, Walker knew that the number of cars parked in the yard was


                                    - 5 -
unusual.   Finally, the officers observed two unconscious men in a

car in front of a suspected narcotics house at 5:30 in the morning.

These facts provided reasonable suspicion to ask General to exit

the vehicle.      See Wardlow, 528 U.S. at 125 (stating that the

determination of reasonable suspicion must be based on common sense

judgments and inferences about human behavior).           Accordingly, even

if   General’s   Fourth   Amendment   rights   were   implicated        by   the

circumstances of the encounter, there were sufficient grounds for

an investigatory stop.

           We therefore affirm the judgment of the district court.

We   dispense    with   oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 6 -